Name: 2000/5/EC: Commission Decision of 30 November 1999 approving the programmes for the eradication and monitoring of animal diseases presented for the year 2000 by the Member States (notified under document number C(1999) 3986)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European construction;  agricultural policy;  agricultural activity;  economic geography
 Date Published: 2000-01-06

 Avis juridique important|32000D00052000/5/EC: Commission Decision of 30 November 1999 approving the programmes for the eradication and monitoring of animal diseases presented for the year 2000 by the Member States (notified under document number C(1999) 3986) Official Journal L 003 , 06/01/2000 P. 0023 - 0028COMMISSION DECISIONof 30 November 1999approving the programmes for the eradication and monitoring of animal diseases presented for the year 2000 by the Member States(notified under document number C(1999) 3986)(2000/5/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EC(2) and in particular Article 24 thereof,Whereas:(1) Council Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of animal diseases;(2) the Member States have submitted programmes for the eradication of animal diseases in their countries;(3) after examination of the programmes they were found to comply with the Community criteria relating to the eradication of these diseases in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(3), as last amended by Council Directive 92/65/EEC(4);(4) these programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community in 2000 and which was established by Commission Decision 1999/701/EC(5);(5) in the light of the importance of the programmes for the achievement of Community objectives in the field of animal health and public health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by the Member States concerned for the measures foreseen up to a maximum amount of money for each programme;(6) a financial contribution from the Community shall be granted insofar as the actions provided for are carried out and provided that the authorities supply all the necessary information within the time limits provided for;(7) the approval of some of those programmes shall not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice;(8) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:CONTENTS>TABLE>CHAPTER I(Rabies)Article 11. The programme for the eradication of rabies presented by Austria is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Austria up to a maximum of EUR 220000.Article 21. The programme for the eradication of rabies presented by Belgium is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Belgium up to a maximum of EUR 165000.Article 31. The programme for the eradication of rabies presented by Germany is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Germany up to a maximum of EUR 2000000.Article 41. The programme for the eradication of rabies presented by France is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by France up to a maximum of EUR 300000.Article 51. The programme for the eradication of rabies presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Italy up to a maximum of EUR 40000.Article 61. The programme for the eradication of rabies presented by Luxembourg is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Luxemburg up to a maximum of EUR 70000.Article 71. The programme for the eradication of rabies presented by Finland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Finland up to a maximum of EUR 100000.CHAPTER II(Bovine brucellosis)Article 81. The programme for the eradication of bovine brucellosis presented by Spain is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 3000000.Article 91. The programme for the eradication of bovine brucellosis presented by Greece is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 600000.Article 101. The programme for the eradication of bovine brucellosis presented by France is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of EUR 850000.Article 111. The programme for the eradication of bovine brucellosis presented by Ireland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5000000.Article 121. The programme for the eradication of bovine brucellosis presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 1700000.Article 131. The programme for the eradication of bovine brucellosis presented by Portugal is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2200000.Article 141. The programme for the eradication of bovine brucellosis presented by the United Kingdom/Northern Ireland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in the United Kingdom/Northern Ireland by way of compensation for owners for the slaughter of animals up to a maximum of EUR 900000.CHAPTER III(Bovine tuberculosis)Article 151. The programme for the eradication of bovine tuberculosis presented by Spain is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 6500000.Article 161. The programme for the eradication of bovine tuberculosis presented by Greece is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 171. The programme for the eradication of bovine tuberculosis presented by Ireland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland for the purchase of tuberculin up to a maximum of EUR 770000.Article 181. The programme for the eradication of bovine tuberculosis presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 800000.Article 191. The programme for the eradication of bovine tuberculosis presented by the United Kingdom/Northern Ireland is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in the United Kingdom/Northern Ireland up to a maximum of EUR 65000.CHAPTER IV(Enzootic bovine leucosis)Article 201. The programme for the eradication of enzootlc bovine leucosis presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 1250000.Article 211. The programme for the eradication of enzootic bovine leucosis presented by Portugal is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2200000CHAPTER V(Contagious bovine pleuropneumonia)Article 221. The programme for the eradication of contagious bovine pleuropneumonia presented by Portugal is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 800000.CHAPTER VI(Anaplasmosis, babesiosis, cowdriosis)Article 231. The programme for the eradication of anaplasmosis and babesiosis in RÃ ©union presented by France is hereby approved for the period from 1 January 2000 to 31 December 2000.2. The programme for the eradication of babesiosis and cowdriosis in Guadeloupe presented by France is hereby approved for the period from 1 January 2000 to 31 December 2000.3. Financial participation by the Community shall be at the rate of 50 % of the costs incurred by France for the implementation of the programmes referred to in paragraphs 1 and 2 up to a maximum of EUR 500000.CHAPTER VII(Ovine and caprine brucellosis)Article 241. The programme for the eradication of ovine and caprine brucellosis presented by Greece is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and vaccination, and those incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 1100000.Article 251. The programme for the eradication of ovine and caprine brucellosis presented by Spain is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5000000.Article 261. The programme for the eradication of ovine and caprine brucellosis presented by France is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of EUR 900000.Article 271. The programme for the eradication of ovine and caprine brucellosis presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 4500000.Article 281. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2500000.CHAPTER VIII(Scrapie)Article 291. The programme for the eradication of scrapie presented by Belgium is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of analysing and those incurred in Belgium by way of compensation for owners for the slaughter of animals up to a maximum of EUR 50000.Article 301. The programme for the eradication of scrapie presented by France is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of analysing and those incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 311. The programme for the eradication of scrapie presented by Greece is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of analysing and those incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 50000.Article 321. The programme for the eradication of scrapie presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 50000.Article 331. The programme for the eradication of scrapie presented by the Netherlands is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of analysing incurred by the Netherlands up to a maximum of EUR 100000.Article 34For the programmes referred to in Articles 29 to 33 costs of analysing are reimbursed up to 10 EUR per genotyping test, 15 EUR per histopathology test and 15 EUR per immunohistochemy test.CHAPTER IX(African/classical swine fever, swine vesicular disease)Article 351. The programme for the eradication of African/classical swine fever presented by Italy/Sardinia is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological testing and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 400000.Article 361. The programme for the eradication and control of swine vesicular disease and classical swine fever presented by Italy is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological testing and those incurred in Italy by way of compensation for owners for the slaughter of seropositive animals up to a maximum of EUR 300000.Article 371. The programme for the eradication of classical swine fever presented by Germany is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological testing of domestic pigs and of the control of the wild boar population incurred in Germany up to a maximum of EUR 2200000.CHAPTER X(Aujeszky's disease)Article 381. The programme for the eradication of Aujeszky's disease presented by Belgium is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Belgium up to 1,25 EUR per test and to a maximum of EUR 3800000.Article 391. The programme for the eradication of Aujeszky's disease presented by Germany is hereby approved for the period from 1 January 2000 to 31 December 2000.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Germany up to 1,25 EUR per test and to a maximum of EUR 1242000.CHAPTER XI(Final provisions)Article 40The financial contribution of the Community for the programmes referred to under Articles 1 to 7 shall be granted subject to:(a) bringing into force by 1 January 2000 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme;(b) forwarding a report to the Commission every six months on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period;(c) forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 2001 at the latest;and provided that Community veterinary legislation has been respected.Article 41The financial contribution of the Community for the programmes referred to under Articles 8 to 39 shall be granted subject to:(a) bringing into force by 1 January 2000 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme;(b) forwarding a report to the Commission every four months on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period;(c) forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 2001 at the latest;and provided that Community veterinary legislation has been respected.Article 421. The Commission, in collaboration with the competent national authorities, may carry out on-the-spot checks to ensure that the measures and assisted expenditure have been carried out.The Commission shall inform the Member States of the outcome of the checks.2. Article 8 and 9 of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(6) shall apply mutatis mutandis.3. The financial contribution of the Community may only be granted if the programmes have effectively been implemented in line with Community rules.Article 43This Decision is addressed to the Member States.Done at Brussels, 30 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 14.9.1992, p. 54.(5) OJ L 276, 27.10.1999, p. 16.(6) OJ L 160, 26.6.1999, p. 103.